DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment filed 1/19/2021 has been entered.  Claims 11-30 remain pending in the present application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 of U.S. Patent No. 10,309,554. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 11-14 and 16-21 are anticipated by the limitations in Claims 1-4 and 6-9 of US 10,309,554.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 20, 22 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinderer US 5100086 (hereinafter Rinderer) in view of Ogle US 3521843 (hereinafter Ogle) in view of Cardin US 2011/0076094 (hereinafter Cardin).

    PNG
    media_image1.png
    690
    661
    media_image1.png
    Greyscale

Re. Cl. 11, Rinderer discloses: A cable tray assembly (Fig. 1 and 7) having a length and a centerline extending lengthwise of the assembly (see Fig. 1), the cable (5s, Fig. 1) extending lengthwise of the cable tray assembly (see Fig. 1), each rail having a vertical web (9, Fig. 1) and a bottom portion at a lower end of the web (see Fig. 7, where portion 37 engages), the bottom portion includes a generally horizontal toe portion projecting laterally inward to a location inboard of the vertical web (see flat surface of the bottom of 53, Fig. 7, or where 37 rests and clamps against, being inboard or to the right of the vertical web); a plurality of rungs (7, Fig. 1) extending between the rails and spaced apart along the cable tray assembly (see Fig. 1); wherein the rungs are secured to inboard portions of the rails such that the upper surfaces of the generally horizontal toe portion support the rungs (see Fig. 1-2 and 7; Col. 2, Lines 54-56); and at least one clamp device (37, Fig. 6 as shown in Fig. 7) configured to secure one of the rails to a cable tray support (15, Fig. 7), the at least one clamp device including a clamping plate having a first side portion (see Fig. 7, portion closest to vertical portion of 53) received in the channel of said one of the rails (see Fig. 6), and a second side portion (where 45 passes through, Fig. 6) extending inboard of the toe portion of said one of the rails (see Fig. 7, 37 extends inboard from the toe portion to engage and rest on 15 as shown) and configured to be secured to the cable tray support to clamp the bottom channel portion of said one of the rails to the cable tray support (see Fig. 7).
Re. Cl. 12, Rinderer discloses: in combination with the cable tray support supporting the cable tray assembly, wherein the second side portion of the clamping plate is secured to the cable tray support (see Fig. 7).
Re. Cl. 20, Rinderer discloses: wherein the second side portion of the clamping plate defines an opening for receiving a fastener to secure the clamping plate to the cable tray support (see Fig. 7, where 45 passes through).
Re. Cl. 22, Rinderer discloses: A method of installing a cable tray assembly (fig. 1 and 7), the method comprising: providing a clamp device (37, Fig. 6) including a clamping plate (see Fig. 6) having a first side portion (see Fig. 7, portion closest to vertical portion 53) and a second side portion (see Fig. 6, where 45 passes through); providing a cable tray (see Fig. 1, shown in phantom lines) having a length and a centerline extending lengthwise of the assembly (see Fig. 1), the cable tray including a pair of generally parallel rails (5s, Fig. 1) extending lengthwise of the cable tray assembly (see Fig. 1), each rail having a vertical web (9, Fig. 1) and a bottom  portion (see Fig. 7, where portion 37 engages) at a lower end of the web, a plurality of rungs (7, Fig. 1) extending between the rails and spaced apart along the cable tray (see Fig. 1), wherein the rungs are secured to inboard portions of the rails such that upper surfaces of the generally horizontal toe portions support the rungs see Fig. 1-2 and 7; Col. 2, Lines 54-56); and securing the second side portion of the planar clamping plate to a cable tray support opposing a bottom surface of the bottom portion of said one of the rails to clamp the bottom channel portion to the cable tray support (see Fig. 7, via 45), wherein the planar clamping plate lies flat against the generally horizontal toe portion of the bottom channel portion of said one of the rails.
Rinderer discloses that the clamp device is intended to be used on rails with various shapes or cross sections (See Fig. 5 and 6-7; Col. 4, Lines 39-46) but does not disclose the bottom portion is a bottom channel portion, the bottom channel portion (Fig. 1) which includes a pair of generally parallel rails (10 and 12, Fig. 1) extending lengthwise of the cable tray assembly, each rail having a vertical web (24/28, Fig. 3) and a bottom channel portion at a lower end of the web (see Fig. 3, space created under 29 extending down to 30), the bottom channel portion includes a heel portion projecting laterally outward form the vertical web (see 29, Fig. 3, projects laterally to the leg from 24/28), and a generally horizontal toe portion (30, Fig. 3) projecting laterally inward from the heel portion to a location inboard of the vertical web (see 40, extends inboard or to the right of vertical web 24/28, Fig. 3), the heel portion and toe portion defining a channel extending lengthwise of the rail and generally facing the centerline of the cable tray assembly (see 31, Fig. 3); and a plurality of rungs (14, Fig. 1 and 3) extending between the rails and spaced apart along the cable tray assembly (see Fig. 1), wherein the rungs are secured to inboard portions of the rails (see Fig. 3, via 27) such that upper surfaces of the generally horizontal toe portions support the rungs (see Fig. 3, 14 are supported upon 30). Re. Cl. 29, Ogle discloses the heel portion includes a horizontal section (see where reference character 29 points to in Fig. 3) and an arcuate section (see annotated figure 3) extending from the horizontal section, the generally horizontal toe portion extending from the arcuate section of the heel portion (see 30, annotated figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the vertical rails of Rinderer to be shaped like Ogle since Rinderer states that variously shaped rails are intended to be used with the clamp device (See Fig. 5 and 6-7; Col. 4, Lines 39-46) and Ogle discloses another known rail shape used in a cable tray assembly.  Furthermore, Ogle discloses such a configuration provides a tight fit between the rungs and rails which can be quickly and easily assembled (Col. 3, Lines 39-45).
(Fig. 4) which includes a rail (220, Fig. 4) having a vertical web (405) and a bottom channel portion and a lower end of the web (445, Fig. 4), the bottom channel portion includes a heel portion (415, Fig. 4) projecting laterally outward from the vertical web (see Fig. 4, to the left as shown) and a generally horizontal toe portion (435) projecting laterally inward from the heel portion to a location inboard of the vertical web (see Fig. 4), the heel portion and toe portion defining a channel extending lengthwise (see Fig. 4, between 410 and 435) and generally facing a centerline (see Fig. 4).  Re. Cl. 11, Cardin discloses a planar clamping plate (106/110 Fig. 4) having a first side portion received in the channel of the rail (see Fig. 4, portion 122) and disposed outboard of the vertical web (see Fig. 4) wherein the planar clamping plate lies flat against the generally horizontal toe portion of the bottom channel portion (see Fig. 4).  Re. Cl. 22, Cardin discloses inserting the first side portion of the planar clamping plate of the clamp device into the channel of one of the rails and outboard of the vertical web (see Fig. 4, portion 122), wherein a second side portion extends inboard of the toe (see Fig. 4, inside portion 124 extends inward relative to toe portion 435 that is closed to 415; also the modification would have to have the second portion further inboard than 435 so that it can connect to 15 in Rinderer) ; and wherein the planar clamping plate lies flat against the generally horizontal toe portion of the bottom channel portion of said one of the rails (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the combined Rinderer in view of Ogle device to include the configuration of the clamping plate of Cardin since Cardin states that such a modification provides a secure connection between the plate and the beam (Paragraph 0030 Lines 7-9).  
Claims 13-17, 19, 23-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinderer in view of Ogle in view of Cardin as applied to claims 11-12 and 20-22 above, and further in view of Straughn US 2012/0211115 (hereinafter Straughn).
Re. Cls. 13-19 and 23-28, the combination of Rinderer in view of Ogle in view of Cardin does not disclose the at least one clamp device further includes a bracket extending upward from the planar clamping plate and fastened to an inboard side of the vertical web to interconnect the planar clamping plate to the vertical web (Cl. 13); wherein the bracket includes a web-securement portion secured to the inboard side of the web, and an angled portion between the web-securement portion and the planar clamping plate (Cl. 14), the bracket and planar clamping plate are separate, discrete components (Cl. 15), the bracket includes a planar clamping plate securement portion configured to be secured to the planar clamping plate (Cl. 16), the planar clamping plate (226 and 26, Fig. 7) used to clamp an enclosure (222, Fig. 7) to a supporting surface (20, Fig. 6) which includes a clamping plate (26, Fig. 7) having a first side portion (78, Fig. 7) which engages the bottom portion of the enclosure (see Fig. 7) and a second opposite side portion (80, Fig. 7) defining an opening for receiving a fastener (27, Fig. 7) to fasten the clamping plate to the support (see Fig. 7).  Re. Cl. 13, Straughn discloses the at least one clamp device further includes a bracket (226, Fig. 7) (via 240 and 227, Fig. 7) to interconnect the clamping plate to the vertical web (see Fig. 7). Re. Cl. 14, Straughn discloses the bracket includes a web-securement portion (240, Fig. 7) secured to the inboard side of the web (232 via 227, Fig. 7), and an angled portion between the web-securement portion and the clamping plate (242, Fig. 7).  Re. Cl. 15, Straughn discloses the bracket and clamping plate are separate, discrete components (see Fig. 7, the components 226 and 26 are separate and discrete).  Re. Cl. 16, Straughn discloses the bracket (226, Fig. 7) includes a clamping plate securement portion (244, Fig. 7) configured to be secured to the clamping plate (see Fig. 7, via 24).  Re. Cl. 17, Straughn discloses the clamping plate securement portion defines an opening (248, Fig. 7) for receiving a fastener (27, Fig. 7) to fasten the bracket to the clamping plate (see Fig. 7).  Re. Cl. 18, Straugh discloses the opening is a slot extending lengthwise of said one of the rails (see Fig. 7, 248 is a hole or slot which receives a fastener as shown, due to its circular nature, the hole/slot will have a diameter in the claimed direction). Re. Cl. 19, Straughn discloses the web-securement portion includes at least one opening (246, Fig. 7), the cable tray assembly further comprising a fastener (227, Fig. 7) received in the at least one opening and fastened to the inboard side of the vertical web of one of said rails to secure the bracket to the vertical web (see Fig. 7).  Re. Cl. 23, Straughn discloses interconnecting the planar clamping plate to the vertical web of said one of said rails using a bracket (see 226, Fig. 7).  Re. Cl. 24, Straughn discloses securing the bracket to the planar clamping plate (see Fig. 7, via 27).  Re. Cl. 25, Straughn discloses said securing the bracket to the planar clamping plate comprising inserting a fastener (see Fig. 7).  Re. Cl. 27, Straughn discloses the bracket includes a web-securement portion (240, Fig. 7) configured to be secured to the inboard side of the web (see Fig. 7), and an angled portion (242, Fig. 7) between the web securement portion and the planar clamping plate (see Fig. 7).  Re. Cl. 28, Straughn discloses the web securement portion defines at least one opening configured to receive a fastener to secure the web securement portion of the planar clamping plate to the inboard side of the web (see Fig. 7, where 246 passes). Re. Cl. 30, Straughn discloses the at least one clamp device further comprises a gusset (226, Fig. 7) connecting the clamping plate (see Fig. 7) to the vertical web (232, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the combined Rinderer in view of Ogle in view of Cardin device to include the web bracket or secondary bracket of Straughn to provide a more secure connection between the support and the cable tray since Straughn states that such a modification would secure the enclosure to the clamping plate (Paragraph 49, Lines 3-6), thus providing a more secure connection which is resistant to being disengaged.
Re. Cl. 26, the combination of Rinderer in view of Ogle in view of Cardin in view of Straughn discloses the claimed invention except for the bracket and the planar clamping plate are formed as a single one-piece component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bracket and clamping plate one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinderer in view Ogle in view of Cardin in view of Straughn as applied to claims 13-17, 19, and 23-28 above, and in further view of Kautz US 6520357 (hereinafter Kautz).
Re. Cl. 18, the combination discussed above does not disclose the opening is a slot extending lengthwise of one of the rails, the slot having a first dimension extending lengthwise of said one of the rails that is greater than a second dimension extending transverse to the first dimension. Kautz discloses a clamping plate (Fig. 4) which includes a first portion (20a, Fig. 4) for attaching to a rail (24, Fig. 4a) and a second portion (portion with 32, Fig. 4) extending inward from the first portion (see Fig. 4) including a slot (32, Fig. 4) extending lengthwise of the rail (see Fig. 4a), the slot having a first dimension extending lengthwise of said one of the rails that is greater than a second dimension extending transverse to the first dimension (see Fig. 4a).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the opening in the second end of the clamping plate of discussed above of Rinderer to be a slot extending lengthwise of the rail as disclosed by Kautz to enable the clamping plate to be adjusted along the rail without the complete removal of the fastener.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinderer in view of Ogle in view of Cardin as applied to claims 11-12, 20, 22 and 29  above, and further in view of Kautz.
(Fig. 4) which includes a first portion (20a, Fig. 4) for attaching to a rail (24, Fig. 4a) and a second portion (portion with 32, Fig. 4) extending inward from the first portion (see Fig. 4) including a slot (32, Fig. 4) extending lengthwise of the rail (see Fig. 4a), the slot having a first dimension extending lengthwise of said one of the rails that is greater than a second dimension extending transverse to the first dimension (see Fig. 4a).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the opening in the second end of the clamping plate of discussed above of Rinderer to be a slot extending lengthwise of the rail as disclosed by Kautz to enable the clamping plate to be adjusted along the rail without the complete removal of the fastener.
Response to Arguments
Applicant's arguments filed 1/19/2020 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that none of the Applied references describe or suggest “a planar clamping plate having a first side portion received in the channel of said one of the rails and disposed outboard of the vertical web of said one of the rails, and a second side portion extending inboard of the toe portion of said one of the rails and configured to be secured to the cable tray support to clamp the bottom channel portion of said one of the rails to the cable tray support, wherein the planar clamping In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the issue at hand is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  As discussed previously, the combination of Rinderer in view of Ogle discloses the claimed invention except for the particular shape of the clamping plate engaging the particular shape of the parallel rails.  The Examiner then relied upon the Cardin reference solely for the teaching of mating configurations or shapes between a plate and an attached rail (see Fig. 4 of Cardin how 106/110 mates with 220).  Cardin goes as far as to say such a configuration enables for a secure connection between the plate and particular configuration of the rail (Paragraph 0030 Lines 7-9).  Therefore, it is the Examiner’s position that one of ordinary skill in the art would be motivated to change the shape of the clamping plate in Rinderer to be planar as disclosed by Ogle to enable for the discussed secure connection.  Since Applicant’s argument does not address the combination of references relied upon for rejection, the argument has been considered but is not persuasive.    
Re. Applicant’s argument that the prior art of record does not disclose “a horizontal section” as claimed in claim 29, the Examiner disagrees.  It is the Examiner’s position that portion (29) in Ogle is a horizontal surface since it extends away from the arcuate section in a horizontally disposed angular position.  In other words, portion (29) is a segment which has a slope that includes a horizontal component.  Furthermore, the .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.